ORDER
PER CURIAM.
Johnny Hampton appeals from the judgment, following a jury trial, convicting him of second degree trafficking and unlawful use of a weapon, in violation of sections 195.223 and 571.030.1(1), RSMo 2000, re*332spectively. He complains the trial court improperly limited his closing argument.
Having reviewed the briefs of the parties and the record on appeal, we conclude the trial did not abuse its discretion. An extended opinion would serve no jurisprudential purpose. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).